Exhibit 10.17
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT, dated as of the 1st day of June, 2008, between
Nocopi Technologies, Inc., a Maryland corporation, with an address at 9-C
Portland Road, West Conshohocken, PA 19428 (the “Company”) and Michael A.
Feinstein, M.D., an individual, with an address at 829 Spruce Street, Suite 200,
Philadelphia, PA 19107 (the “Executive”).
     In consideration of the mutual promises and covenants set forth herein, and
intending to be legally bound hereby, Company and Executive agree as follows:
     1. Employment. Company employs Executive and Executive accepts such
employment on the terms and conditions hereinafter set forth.
     2. Term. The initial term of this Agreement shall be for a period of three
(3) years, commencing on June 1, 2008 (“Initial Term”) and shall renew for
successive periods of one (1) year after expiration of the Initial Term (each, a
“Renewal Term”), unless either party gives the other party written notice of
termination at least one hundred and eighty (180) days prior to the termination
date of the Initial Term or the then Renewal Term, or unless this Agreement is
sooner terminated in accordance with Paragraph 6 or 7 hereof. The Initial Term
and each Renewal Term are sometimes referred to below as “the Term” of this
Agreement.
     3. Duties. Executive is engaged as President & Chief Executive Officer of
Company and shall perform the duties and services customarily incident to that
position as determined by Company’s Board of Directors from time to time.
Executive shall report directly to Company’s Board of Directors. Except as may
be necessary to enable Executive to continue his medical practice in a manner
consistent with the time and effort being expended to fulfill such
responsibilities as of the commencement date of this Agreement, Executive shall
devote his full time, sole attention, energies and best efforts to the
performance of his duties and to the promotion of the business and interests of
Company.
     4. Compensation; Expenses.
          (a) Base Salary. Executive shall earn an annual base salary equal to
Eighty-five Thousand Dollars ($85,000.00). Company’s Board of Directors shall
review Executive’s base salary on an annual basis and may increase it at their
sole discretion based on relevant circumstances. Such salary (less withholdings
required by law) shall be payable in installments at such times as Company
customarily pays other management employees (but in any event no less often than
monthly).
          (b) Fringe Benefits. Executive shall be entitled to participate in all
insurance, and other fringe benefit programs of Company to the extent and on the
same terms and conditions as are accorded to other management employees of
Company.
          (c) Business Expenses. Company will pay, or reimburse Executive for,
all ordinary and reasonable out-of-pocket business expenses incurred by
Executive in connection with his employment upon presentation of an itemized
accounting of such expenses.

 



--------------------------------------------------------------------------------



 



          (d) Annual Bonuses. In addition to any other compensation provided for
in this Agreement, Executive shall be entitled to receive an annual,
performance-based bonus as determined in the sole discretion of Company’s Board
of Directors, based such criteria as they shall establish.
          (e) Entire Compensation. Except as otherwise authorized by the Board
of Directors in writing, the compensation provided for in this Agreement is in
full payment for the services to be rendered by Executive to Company hereunder.
     5. Insurance.
          Company, in its sole discretion and at its own expense, may apply for
and procure in its own name and for its own benefit life insurance on the life
of Executive in any amount or amounts considered advisable by Company, and
Executive shall submit to any medical or other examination and execute and
deliver such application or other instrument as may be reasonably necessary to
effectuate such insurance.
     6. Death or Total Disability of the Executive.
          (a) Death. In the event of the death of Executive during the Term of
this Agreement, Company shall not have any further obligation or liability under
the Agreement except that Company shall pay to Executive’s designated
beneficiary or, if none, to his estate, the portion, if any, of Executive’s base
salary for the period up to Executive’s date of death which remains unpaid.
          (b) Total Disability. In the event of Executive’s Total Disability (as
hereinafter defined), Company shall have the right to terminate Executive’s
employment hereunder and the Company shall not have any further obligation or
liability under this Agreement except that Company shall pay to Executive the
base salary for the period ending on the date the Total Disability is confirmed
to have occurred. The term “Total Disability,” shall mean a mental, emotional or
physical condition which either (i) has rendered Executive unable to perform his
responsibilities hereunder for a period of ninety (90) consecutive days, or for
a total of one hundred and twenty (120) days during any period of twelve
(12) consecutive months, during the Term of this Agreement, or (ii) in the
reasonable opinion of Company is expected to render Executive, for a period of
one hundred and eighty (180) days, unable or incompetent to carry out, on a
substantially full-time basis, the job responsibilities he held or tasks that he
was assigned at the time the disability was incurred. Executive agrees, in the
event of any dispute as to the determination made pursuant to this paragraph, to
submit to a physical or other examination by a licensed physician in the
Philadelphia metropolitan area selected by Company, the cost of which
examination shall be paid by Company.
     7. Other Terminations of Employment.
          (a) Termination by Company. In addition to termination of Executive’s
employment under Paragraph 6, Company may discharge Executive and terminate his
employment hereunder For Good Cause. The term “For Good Cause” shall include any
of the following occurrences: (i) habitual intoxication; (ii) drug addiction;
(iii) conviction of a felony; (iv) adjudication as an incompetent;
(v) misappropriation of corporate funds; (vi) gross incompetence or serious and
willful misconduct; (vii) repeated unexcused absences from prescheduled Company

2



--------------------------------------------------------------------------------



 



meetings during normal business hours; (viii) repeated violation of any
policies, rules, regulations or standards of practice of Company;
(ix) Executive’s engaging in other conduct inconsistent with his position or his
breaching this Agreement in any other respect that is not cured within thirty
(30) days following written notice by Company to Executive; (x) Company’s
discontinuing its business operations, or (xi) the filing by or against Company
of a petition in bankruptcy or a petition for reorganization under any state or
federal bankruptcy law which, with respect to an involuntary proceeding, is not
dismissed within 90 days of the filing thereof.
          (b) Termination by Executive. Executive may terminate his employment
with Company at any time For Good Reason. The term “For Good Reason” shall mean
(i) any material breach of this Agreement by Company that is not cured within
thirty (30) days following written notice thereof by Executive to Company, or
(ii) a Change in Control of Company. A “Change in Control” shall be deemed to
have occurred (i) if Company shall become a subsidiary of another corporation or
other entity, (ii) if Company shall be merged or consolidated into another
corporation or other entity, (iii) if substantially all of the assets of Company
shall be sold to another corporation or entity, or (iv) if a controlling
interest in Company shall be obtained by a person, group, corporation or other
entity that does not hold such interest as of the commencement date of this
Agreement, and thereafter a material change or diminution takes place to
Executive’s position, authority, duties, responsibilities, status or location
without Executive’s prior written consent.
          (c) Payments upon Certain Terminations of Employment. In the event
Company terminates the employment of Executive For Good Cause, Company shall
have no obligation to pay to Executive any sum for the period after such date,
other than payment of any unpaid portion of Executive’s base salary for the
period ending on the date of such termination. In the event Company terminates
the employment of Executive for any reason other than For Good Cause or other
than pursuant to Paragraphs 6(a) or 6(b), or in the event the Executive
terminates his employment For Good Reason, Company shall pay Executive an amount
equal to twelve (12) months of his then base salary, which sum shall be payable
on a bi-weekly basis from and after the date of Executive’s termination. The
sums payable to Executive under this Paragraph 7(c) are hereinafter referred to
as “Severance Payments,” and shall only be payable upon Executive’s execution
and delivery of a release in form and content acceptable to Company’s Board of
Directors.
     8. Non-Disclosure.
          (a) Non-Disclosure. Executive recognizes and acknowledges that he has
and will continue to have access to certain confidential information of Company
and that such information constitutes valuable, special and unique property of
Company. Executive agrees that he will not, for any reason or purpose, during or
after the Term of this Agreement, disclose to any third party or utilize for his
own benefit or for the benefit of any third party any of such confidential
information without express authorization of Company’s Board of Directors,
except as necessary in the ordinary course of performing his duties hereunder.
          (b) Inventions, Designs and Product Developments. All inventions,
discoveries, concepts, improvements, formulas, processes, devices, methods,
innovations, designs, ideas and product developments (collectively, the
“Developments”), developed or conceived by Executive, solely or jointly with
others, whether or not patentable or copyrightable,

3



--------------------------------------------------------------------------------



 



at any time during the Term of this Agreement or within one year after its
termination and which relate to the actual business activities of Company, and
all of Executive’s right, title and interest therein, shall be the exclusive
property of Company. Executive hereby assigns, transfers and conveys to Company
all of his right, title and interest in and to any and all such Developments.
Executive shall disclose fully, as soon as practicable and in writing, all
Developments to Company. At any time and from time to time, upon the request of
Company and at Company’s sole expense, Executive shall execute and deliver to
Company any and all instruments, documents and papers, give evidence and do any
and all other acts which, in the opinion of counsel for Company, are or may be
necessary or desirable to document such transfer or to enable Company to file
and prosecute applications for and to acquire, maintain and enforce any and all
patents, trademark registrations or copyrights under United States or foreign
law with respect to any such Developments or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright. Company will be responsible for the preparation of any such
instruments, documents and papers and for the prosecution of any such
proceedings and will reimburse Executive for any reasonable expenses Executive
incurs in connection therewith.
     9. Noncompetition. Executive agrees that during the Term of this Agreement
and for a period of two (2) years thereafter, whether the Agreement is
terminated voluntarily or involuntarily, in order for Company to protect its
trade secrets and confidential information to the fullest extent permitted by
law, Executive shall not, unless acting pursuant hereto or with the prior
written consent of Company’s Board of Directors, directly or indirectly:
               (a) solicit business from or perform services for, any person,
company or other entity which at any time during Executive’s employment by
Company is or was a client or customer of the Company if such business or
services are of the same general character as those engaged in or performed by
Company;
               (b) solicit for employment or in any other fashion hire any of
the employees of Company;
               (c) own, manage, operate, finance, join, control or participate
in the ownership, management, operation, financing or control of, or be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with any business or enterprise engaged
in any business engaged in by Company. Recognizing (i) his status as a senior
executive of Company, (ii) that Company does business throughout North America,
and (iii) that his violation of this covenant would irreparably damage Company
irrespective of the location from which such violation takes place, Executive
expressly acknowledges and agrees that it is reasonable for the territorial
scope of the foregoing covenant to extend throughout the entire geographical
area in which Company is conducting business as of the date of termination of
this Agreement;
               (d) use or permit his name to be used in connection with any
enterprise then engaged in business activities similar in nature to business
activities then being engaged in by Company;
               (e) use or disparage the name of Company or any name similar
thereto,

4



--------------------------------------------------------------------------------



 



but nothing in this clause shall be deemed, by implication, to authorize or
permit use or disparagement of such name after expiration of such period;
          provided, however, that this Paragraph 9 shall not be construed to
prohibit the ownership by Executive of not more than five (5%) percent of any
class of the outstanding equity securities of any corporation having a class of
securities registered pursuant to the Securities Exchange Act of 1934.
          In the event that the provisions of this Paragraph 9 should ever be
adjudicated to exceed the time, geographic, service or product limitations
permitted by applicable law, such provisions shall be deemed reformed to the
maximum time, geographic, service or product limitations permitted by applicable
law.
     10. Remedies; Equitable Relief; Survival.
          (a) Executive acknowledges that the restrictions contained in
Paragraphs 8 and 9 hereof are, in view of the nature of the business of Company,
reasonable and necessary to protect the legitimate interests of Company, and
that any violation of any provisions of those Paragraphs will result in
irreparable injury to Company. Executive also acknowledges that Company shall be
entitled to temporary and permanent injunctive relief, without the necessity of
proving actual damages, which rights shall be cumulative and in addition to any
other rights or remedies to which Company may be entitled. Executive irrevocably
submits to the jurisdiction and venue of the Pennsylvania courts in Montgomery
County or the Federal court for the Eastern District of Pennsylvania over any
suit, action or proceeding arising out of or relating to this Agreement.
Executive waives, to the fullest extent permitted by law, any objection to such
jurisdiction or to the venue of any such suit, action or proceeding and any
claim that such suit, action or proceeding has been brought in an inconvenient
forum. If Company is successful in enforcing any of the provisions of Paragraphs
8 or 9 at law or in equity, Executive shall be responsible for and shall
reimburse Company’s attorney’s fees and costs incurred in connection with such
enforcement.
          (b) Forfeiture of Severance Payments. In addition to the remedies
available to Company pursuant to the provisions of Paragraph 10(a) above, upon
the occurrence of any breach by Executive of the provisions of Paragraphs 8 and
9 of this Agreement, Executive shall immediately forfeit all Severance Payments
due and payable pursuant to the provisions of Paragraph 7(c) of this Agreement,
and return any Severance Payments made prior to such breach. Executive
acknowledges and agrees that Company’s obligation to make the Severance Payments
is expressly conditioned upon Executive’s compliance with the provisions of
Paragraphs 8 and 9 of this Agreement.
          (c) Survival of Covenants. The provisions of Paragraphs 8 and 9 shall
survive the termination of this Agreement.
     11. Remedies Cumulative; No Waiver. No remedy conferred upon Company by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity. No
delay or omission by Company in exercising any right, remedy or power hereunder
or existing at law or in equity shall be construed as a waiver thereof, and any
such right,

5



--------------------------------------------------------------------------------



 



remedy or power may be exercised by Company from time to time and as often as
may be deemed expedient or necessary by Company in its sole discretion.
     12. Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing and addressed to the intended
recipient as set forth below:

          
 
  If to Company:   9-C Portland Road
West Conshohocken, PA 19428
Attention: Board of Directors
 
       
 
  If to Executive:   829 Spruce Street, Suite 200
Philadelphia, PA 19107

Either party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other party
notice in the manner set forth above.
     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the
Commonwealth of Pennsylvania.
     14. Contents of Agreement; Amendment and Assignment. This Agreement sets
forth the entire understanding between the parties with respect to its subject
matter and supersedes and replaces all other employment arrangements between
Executive and Company. This Agreement cannot be changed, modified or terminated
except upon written amendment duly executed by the parties. All of the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective heirs, representatives, successors and
assigns of the parties, except that the duties and responsibilities of Executive
are of a personal nature and shall not be assignable in whole or in part by
Executive.
     IN WITNESS WHEREOF, this Agreement has been executed by the parties on the
date first above written.

             
 
      Nocopi Technologies, Inc.    
 
           
 
  BY:   /s/ Herman M. Gerwitz
 
Herman M. Gerwitz    
 
           
 
      /s/ Michael A. Feinstein, M.D.
 
Michael A. Feinstein, M.D.    

6